DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 05/16/22 and 11/25/20.  
Election
2)	Acknowledgment is made of Applicants’ election filed 05/16/22 in response to the restriction and the species election requirement mailed 02/09/22. Applicants have elected, without traverse, invention I and the Enterococcus durans HS-08 bacterium species, the upregulation of GRP43 gene expression application species, the food drink composition species, and the lactic acid bacteria additional element species. 
Status of Claims
3)	Claims 9-12 have been amended via the preliminary amendment filed 11/25/2020.
	New claims 15-21 have been added via the preliminary amendment filed 11/25/2020.
	 Claims 1-21 are pending.
	Claims 3, 7, 9, 10, 12 and 14-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1, 2, 4-6, 8, 11 and 13 are examined on the merits. 
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ Information Disclosure Statements filed 12/22/20 and 11/25/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action. 
Sequence Listing
5)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 11/25/20.
Drawings
6)	Acknowledgment is made of Applicants’ drawings filed 11/25/20.
Priority
7)	The instant AIA  application, filed 11/25/2020, is the national stage 371 application of the PCT application PCT/JP2019/014496 filed 04/01/2019, which claims foreign priority to the Japanese application 2018-104321 filed 05/31/2018. It is noted that a certified copy of the non-English foreign priority document, 2018-104321, is of record. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 119(a)-(d), a translation of the foreign application should be submitted under 37 CFR 1.55 in reply to this Office Action. Failure to provide a certified translation may result in no benefit being accorded to the non-English application. 
Objection(s) to Specification
8)	The specification is objected to for the following reason(s):
	The specification is objected to for the inconsistent recitations of ‘GRP43’ and ‘GPR43’. For example, see lines 1 and 8 of page 31 of the as-filed specification. 
Rejection(s) under 35 U.S.C § 101
9)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

10)	Claims 1, 2, 4-6, 8, 11 and 13 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Instant claim 1 recites Enterococcus durans HS-08. Claims 2 and 4-6 recite a composition comprising the Enterococcus durans HS-08. Claim 11 recites a food or drink Enterococcus durans HS-08. The Enterococcus durans HS-08 occurs with at least one other lactic acid bacteria in the composition of claim 13. Claim 11 recites a food or drink comprising the  Enterococcus durans HS-08. Because these elements are composed of matter, at least one embodiment encompassed within the broadest reasonable interpretation (BRI) of the instant claims is directed to a statutory category, i.e., a composition of matter (Step 1: YES). The claimed Enterococcus durans HS-08 is a naturally occurring bacterium isolated from soy flour (see first sentence of the paragraph bridging the two columns of page 577 of Fujita et al. Canadian J. Microbiol. 66: 576-585, 2020) and therefore is nature-derived or nature-based. The claimed Enterococcus durans HS-08 is not modified in any way, genetically or otherwise, and therefore it cannot be considered markedly different. With regard to claims 11 and 13, since food or at least one lactic acid bacterium also occurs in nature, the combination of food or a lactic acid bacterium and the Enterococcus durans HS-08 is a nature-based product. There is no indication that having the Enterococcus durans HS-08 with a natural food or a naturally occurring lactic acid bacterium as claimed, would materially change the Enterococcus durans HS-08, the food or the lactic acid bacterium. The claim limitations such as ‘for immunostimulation’, ‘for inhibition of ….’, ‘for protection of mucosa’, ‘for at least one application …..’ and ‘for promotion of ….’ merely represent the intended use of the claimed Enterococcus durans HS-08. Thus, for at least one embodiment encompassed within the broadest reasonable interpretation (BRI), the claimed agent, composition, or food composition does not display markedly different characteristics compared to the naturally occurring counterparts. Accordingly, each component of the composition is a ‘product of nature’ exception, and the claims are directed to a judicial exception (Step 2A Prong One: YES). Judicial exceptions include all natural products including those derived from natural sources such as naturally occurring microorganisms and other substances found in or derived therefrom, or from nature.  This is the case regardless of whether particular words such as ‘isolated’, ‘purified’, ‘recombinant’, or ‘synthetic’ are recited in the claim(s). Next, the claims as a whole are analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exceptions. In the instant case, having a food or another naturally occurring lactic acid bacterium with the Enterococcus durans HS-08 does not markedly change its structure and/or function and does not integrate the judicial exception(s) into a practical application (Step 2A Prong Two: NO). Because the Enterococcus durans HS-08 is not markedly changed by its presence with a food or a lactic acid bacterium, each is considered as an additional element to the other. In addition, using a probiotic bacterium in a food, agent or composition or with a lactic acid bacterium was well understood, routine and conventional prior to Applicants’ invention and at the time of filing of the application, so the mixing of a food or a lactic acid bacterium and the Enterococcus durans HS-08 does not meaningfully limit the claims. The claims as a whole do not amount to significantly more than each ‘product of nature’ by itself (Step 2B: NO). The presence of a naturally occurring judicial exception by itself or with a natural element does not change its structure markedly significantly and therefore does not make it subject matter eligible. The combination of natural products or judicial exceptions does not make the resulting composition patent eligible. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948). The qualities or characteristics of the claimed Enterococcus durans HS-08 in the composition are the handiwork of nature. The claims as a whole add nothing significant beyond the sum of their parts taken separately.  Therefore, the claims are not directed to a patent eligible subject matter.  
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection(s) under 35 U.S.C § 112(a) or (pre-AIA ), First Paragraph
11) 	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

12)	Claims 1, 2, 4-6, 8, 11 and 13 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g., sequenced; or (3) deposited.
		The independent claim 1 recites Enterococcus durans HS-08 bacterium (Accession No. NITE BP-02675). It is apparent that the claimed Enterococcus durans HS-08 is required to practice the claimed invention and therefore must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) or pre-AIA , first paragraph may be satisfied by a deposit of the recited Enterococcus durans HS-08 having the accession No. NITE BP-02675 at an acceptable depository. From page 6 of the instant specification, it appears that Enterococcus durans HS-08 was deposited with Patent Microorganisms Depositary (NPMD), Biological Resource Center, Incorporated Administrative Agency National Institute of Technology and Evaluation, 2-5-8 Kazusakamatari, Kisarazushi, Chiba 292-0818, Japan on April 10, 2018 as an international deposit under the Budapest Treaty. However, the one page-long non-English document filed 11/25/20, which appears to be a notice from an International Depository authority, indicates that the accession number ‘NITE BP-02675’ is assigned to the deposited “ECD” strain. The claimed Enterococcus durans bacterium however is Enterococcus durans “HS-08” having the accession number NITE BP-02675. It is unclear how two different strains can have the same accession number. If the deposit has been made under the provisions of the Budapest Treaty, a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required.  The statement should state that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify the deposited bacterial strain by its depository accession number, establish that the deposited strain is the same as the one described in the specification/claim, and establish that the deposited strain was in Applicants’ possession at the time of filing. As a means of satisfying the necessary criteria of the deposit rules, for completing the record, and to show that the claimed strain is the same as the one deposited, Applicants should submit a copy of the contract or the notice of acceptance of the Enterococcus durans HS-08 strain by the depository. 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
13)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

14)	Claims 1, 2, 4-6, 8, 11 and 13 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claim 1 is ambiguous and indefinite in the parenthetic limitation ‘(Accession No. ….. 02675)’, which raises an indefiniteness issue as to whether or not the limitation in parentheses is included, excluded, or optional. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitation --having the accession number …… 02675--.
	(b)	Claim 13 is ambiguous and indefinite in the limitations: ‘bacteria including other lactic acid bacteria’. It is unclear what bacteria qualify as ‘other lactic acid bacteria’. Do these include mutant lactic acid bacteria?
	(c)	Claim 6 is ambiguous and indefinite in the abbreviated limitation ‘GRP43’ within the phrase ‘upregulation of gene expression of GRP43’, because it is unclear what does it represent or encompass structure-wise. Is this same as or different from upregulation of gene expression of the ‘GPR43’ recited at line 8 of page 31 of the specification? How does the ‘GPR43’ recited in claim 6 differ from the ‘GPR43’ depicted in Table 8?
	(d)	Claims 2, 4-6, 8, 11 and 13, which depend directly or indirectly from claim 1, are also rejected as being indefinite due to the indefiniteness identified supra in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
15)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

16)	Claims 1, 2, 4-6, 8 and 11 are rejected 35 U.S.C § 102(a)(1) as being anticipated by Raz et al. (Brit. J. Nutrition. 97: 725-734, 2007 - Applicants’ IDS).
	Raz et al. taught an isolated, high butyrate-secreting Enterococcus durans having in vivo anti-inflammatory and immunoprotective effects against colitis and having significant colonic tissue-adhering (i.e., mucosa-protecting) function. A culture medium composition comprising said Enterococcus durans is taught. A Purina Chow food composition or product comprising 1 x 108 cfu of said Enterococcus durans per gram is taught. The administration of said Enterococcus durans ameliorated intestinal inflammation. See abstract; 1st paragraph of page 726; last paragraph of left column of page 727; last but one full paragraph of page 727; the paragraph bridging pages 729 and 730; and page 730; page 733 including the right column therein; and Figures 2(D), 3, 4 and 5(D). The prior art Enterococcus durans having the above-identified characteristics is the same as the instantly claimed Enterococcus durans, but merely having the laboratory designation of HS-08. Since the Office does not have the facilities for examining and comparing the two Enterococcus durans, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed product and the prior art product. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594. The claim limitations ‘for … immunostimulation’, ‘for inhibition of …. pathogenic bacteria’, ‘for protection of mucosa’. ‘for ….. upregulation of gene expression of GRP43’, ‘for …. enhancement of immunity ….’,  in claims 4, 5, 6, 8 and 11 respectively represent the intended use of the claimed  Enterococcus durans composition. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3 d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473,478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  
	Claims 1, 2, 4-6, 8 and 11 are anticipated by Raz et al.
17)	Claims 1 and 13 are rejected 35 U.S.C § 102(a)(1) as being anticipated by Wang et al. (CN 107083342 A, English abstract) as evidenced by Bajpai et al. (J. Food Biochem. 41: e12290: 1-11, 2016).
	Wang et al. taught Enterococcus durans CR 29, and a food, health food, food additive, animal feed, human or veterinary medicine, or a growth promoting composition comprising said Enterococcus durans CR 29, with or without Leuconostoc mesenteroides. See abstract. The prior art growth promoting Enterococcus durans CR 29 is the same as the instantly claimed Enterococcus durans, but merely having the laboratory designation of HS-08. Since the Office does not have the facilities for examining and comparing the two Enterococcus durans, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed product and the prior art product. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594. That Leuconostoc mesenteroides serve as other lactic acid bacteria in the prior art composition is inherent from the teachings of Wang et al. in light of what was well known in the art. For example, Bajpai et al. identified Leuconostoc mesenteroides as lactic acid bacteria. See title of Bajpai et al. 
Claims 1 and 13 are anticipated by Wang et al. The reference of Bajpai et al. is not used as a secondary reference in combination with Wang et al., but rather is used to show that every element of the claimed subject matter is disclosed by Wang et al. with the unrecited limitation(s) being inherent in view of what is known in the art as explained above. See In re Samour 197 USPQ 1 (CCPA 1978).  
Conclusion
18)	No claims are allowed.
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2022